Citation Nr: 0923933	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bone spur, dorsal 
aspect right foot, including as secondary to service-
connected bilateral hallux valgus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1998 to June 2002.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board notes that 
the issue on appeal listed above has been recharacterized to 
reflect that a claim for service connection of bone spur of 
the dorsal aspect of the right foot as secondary to service-
connected bilateral hallux valgus has been reasonably raised 
by the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has already been awarded service connection for 
bilateral hallux valgus status post cheilectomy with left 
Austin bunionectomy, rated as 10 percent disabling, based on 
this disability being shown in service.  The RO has denied an 
award of service connection for bone spur of the dorsal 
aspect of the right foot on the basis that this latter 
problem was not shown in service.  The Board notes, however, 
that it appears that the bone spur may have been either 
caused by the service-connected hallux valgus, or aggravated 
by it.  Accordingly, as the record does not contain a medical 
opinion addressing such a potential secondary relationship, 
the Board finds that a Remand is necessary so that such an 
opinion may be provided.  See 38 C.F.R. § 3.159(c)(4). 

The Board also notes that the record contains a July 2006 
letter indicating that the RO had received some information 
from the Department of Defense that the Veteran was on active 
duty from July 17, 2005, to September 8, 2005.  The record 
also contains a Notice of Waiver of VA Compensation or 
Pension to Receive Military Pay and Allowances form, which 
shows that the Veteran had 52 training days in 2005.  It is 
not clear from these documents whether the Veteran actually 
served on active duty from July 2005 to September 2005 or 
whether he served on active duty for training or inactive 
duty training during this time frame.  As clarification of 
his duty status during 2005 (when he was found to have the 
right foot bone spur) is potentially pertinent to whether 
service connection may be awarded for the bone spur, on 
Remand the RO should obtain verification of this duty status.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided 
applicable VCAA notice in relation to his 
claim for secondary service connection 
for bone spur, dorsal aspect right foot.

2.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for bone spur 
of the dorsal aspect of the right foot 
and for bilateral hallux valgus since 
February 2008 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified. 

3.  The RO should verify whether the 
Veteran was on active duty, active duty 
for training and/or inactive duty for 
training during the time frame between 
July 2005 and September 2005 and should 
specify the specific dates that the 
Veteran was in each status.  

4.  The RO should arrange for a VA 
examination by an appropriate VA 
physician to determine the likely 
etiology of the Veteran's current bone 
spur of the dorsal aspect of the right 
foot.  The Veteran's claims folder, 
including the service medical records, 
should be made available for review by 
the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then:

A)  Provide an opinion as to whether it 
is it as least as likely as not (i.e. a 
50% chance or better) that the Veteran's 
bone spur of the dorsal aspect of the 
right foot was caused by the Veteran's 
service-connected bilateral hallux 
valgus.  

B)  Provide an opinion as to whether it 
is it at least as likely as not (i.e. a 
50% chance or better) that the Veteran's 
bone spur of the dorsal aspect of the 
right foot has been aggravated by his 
service-connected bilateral hallux 
valgus. 

C)  Provide an opinion as to whether it 
is at least as likely as not (i.e. a 50% 
chance or better) that the bone spur is 
otherwise related to the Veteran's 
military service. 

The examiner should provide a rationale 
for the opinions given and should provide 
the opinions even if they require resort 
to speculation. 

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

